


110 HR 887 IH: Graduation Really Achieves Dreams

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 887
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mrs. McCarthy of New
			 York (for herself and Ms. Pryce of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide for Project GRAD programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Graduation Really Achieves Dreams
			 Act or the GRAD Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The national
			 secondary school graduation rate is only 70 percent. For the class of 2001, the
			 national graduation rate was only 51 percent for African-American students and
			 52 percent for Latino students.
			(2)In
			 our nation’s high poverty urban districts, as few as one-third of students
			 graduate from secondary school. In these places, completion rates among certain
			 disadvantaged groups of students are often lower still.
			(3)In rural areas,
			 where one-third of American students attend school, only 58.8 percent of
			 students attend institutions of higher education, compared with 68.2 percent of
			 American students from urban and suburban areas.
			(4)Each school day, approximately 7,000
			 secondary school students drop out of school.
			(5)The 6,000,000
			 secondary students who make up the lowest 25 percent in terms of achievement
			 scores are 3.5 times more likely to drop out than students in the next highest
			 quarter of academic achievement, and are 20 times more likely to drop out than
			 high achieving students.
			(6)Approximately 25
			 percent of secondary school students are reading at below basic
			 levels. The problem is even more severe for poor students of color. The average
			 minority or low-income ninth grader performs at only the fifth or sixth grade
			 level in reading.
			(7)Achievement gaps
			 persist across racial and socioeconomic lines in rural schools—there are
			 2,500,000 poor children in rural areas, and the child poverty rate in some
			 rural areas is 2 to 3 times the national average.
			(8)Recruiting and
			 retaining good teachers is an enormous challenge in rural areas: the average
			 salary in rural districts is 13.4 percent lower than in nonrural areas; and
			 teachers often teach more than 1 subject, teach in poor working conditions,
			 live far from colleges, have little access to training, and face geographic and
			 social isolation.
			(9)Low
			 graduation rates and college attendance rates are evidence that, in the earlier
			 grades, schools are not meeting the fundamental achievement needs of
			 low-income, minority, and rural students.
			(10)Even those
			 students who do graduate from secondary schools and go on to college are
			 struggling because they lack the basic skills to succeed. Approximately 40
			 percent of all 4-year college students take a remedial course and 63 percent of
			 all community college students are assigned to at least 1 remedial
			 course.
			(11)A small
			 percentage of low-income students who manage to enter college are able to
			 complete a degree. Of students from families in the bottom 20 percent in terms
			 of income who enter college, only 27 percent go on to complete a 2- or 4-year
			 college degree within 8 years.
			(12)Graduation rates
			 impact early drop-out rates in the military. The attrition rates in the
			 military of both individuals who are not secondary school graduates and GED
			 recipients are 8 percentage points higher than the attrition rate of secondary
			 school graduates. As a result, the Armed Services no longer accepts secondary
			 school dropouts and puts less value on alternative certificates.
			(13)Students who fail
			 to graduate from secondary school are more likely to engage in criminal
			 activity than students who graduate. A 1-percent increase in secondary school
			 graduation rates would save approximately $1,400,000,000 in costs associated
			 with incarceration, or about $2,100 for each male secondary school
			 graduate.
			(14)In today’s
			 workplace, nearly 8 in 10 adults with baccalaureate degrees are employed, but
			 for those who completed secondary school only, the number falls to about 6 in
			 10. For students who dropped out of secondary school, the number drops further
			 to 4 in 10.
			(15)Employment
			 projections indicate that jobs requiring only a secondary school degree will
			 grow by just 9 percent by the year 2008, while those jobs requiring a
			 bachelor’s degree will grow by 25 percent and those jobs requiring an
			 associate’s degree will grow by 31 percent.
			(16)Increasing minority students’ enrollment in
			 college to the same proportion as white students would generate an additional
			 $231 billion in GDP and at least $80 million in tax revenues.
			(17)Personalization
			 of the school environment has been proven to increase success rates for
			 low-performing secondary school students. Nearly 50 percent of middle school
			 youth and 40 percent of secondary school youth report feelings of disengagement
			 from school. Rates are even higher for teens and minorities in urban schools.
			 These feelings result in failure to work hard, to seek assistance, or to take
			 appropriate courses.
			(18)Effective
			 research-based education programs that improve secondary school graduation
			 rates are comprehensive in nature and include interventions that begin in
			 kindergarten or earlier and span all the grades through grade 12.
			3.Project
			 GRAD
			(a)PurposesThe
			 purposes of this Act are—
				(1)to provide support
			 and assistance to programs implementing integrated education reform services in
			 order to improve secondary school graduation and college attendance and
			 completion rates for disadvantaged students; and
				(2)to promote the
			 establishment of new programs to implement such integrated education reform
			 services.
				(b)Grant
			 authorizedThe Secretary is authorized to award a grant to
			 Project GRAD USA (referred to in this Act as the grantee), a
			 nonprofit educational organization that has as its primary purpose the
			 improvement of secondary school graduation and college attendance and
			 completion rates for disadvantaged students, to implement and sustain the
			 integrated education reform services described in
			 subsection (d)(3) at existing Project
			 GRAD program sites and to promote the expansion of such programs to new
			 sites.
			(c)Requirements of
			 grant agreementThe Secretary shall enter into an agreement with
			 the grantee that requires that the grantee shall—
				(1)enter into
			 subcontracts with nonprofit educational organizations that serve a substantial
			 number or percentage of low-income students (referred to in this Act as
			 subcontractors), under which the subcontractors agree to
			 implement the programs described in
			 subsection (d) and provide matching funds
			 for such programs;
				(2)directly carry
			 out—
					(A)activities to
			 implement and sustain the literacy, mathematics, classroom management, social
			 service, and college access programs further described in
			 subsection (d)(3);
					(B)activities to build
			 the organizational and management capacity of the subcontractors to effectively
			 implement and sustain the programs;
					(C)activities for the
			 purpose of improving and expanding the programs, including but not limited to
			 activities to further articulate a program for one or more grade levels and
			 across grade levels, to tailor a program for a particular target audience, and
			 provide tighter integration across programs;
					(D)activities for the
			 purpose of implementing new Project GRAD program sites;
					(E)activities for the
			 purpose of promoting greater public awareness of integrated education reform
			 services to improve secondary school graduation and college attendance rates
			 for disadvantaged students; and
					(F)other activities
			 directly related to improving secondary school graduation and college
			 attendance and completion rates for disadvantaged students; and
					(3)use grant funds
			 available under this act to pay—
					(A)the amount
			 determined under
			 subsection (f)(1); and
					(B)costs associated
			 with carrying out the activities and providing the services, as provided in
			 paragraph (2) of this subsection.
					(d)Supported
			 programs
				(1)DesignationThe
			 subcontractor programs referred to in
			 subsection (c)(1) shall be known as
			 Project GRAD programs.
				(2)Feeder
			 patternsEach subcontractor shall implement a Project GRAD
			 program and shall, with the agreement of the grantee—
					(A)identify or
			 establish not less than one feeder pattern of public schools,
			 where feeder pattern is defined as a high school and the
			 elementary schools and middle schools that channel students into that high
			 school; and
					(B)provide the
			 integrated educational reform services described in
			 paragraph (3) at the identified feeder
			 pattern or feeder patterns.
					(3)Integrated
			 education reform servicesThe services provided through a Project
			 GRAD program may include—
					(A)research-based
			 programs in reading, mathematics, and classroom management; and
					(B)campus-based
			 social services programs, including a systematic approach to increase family
			 and community involvement in the schools served by the Project GRAD
			 program;
					(C)a college access
			 program that includes—
						(i)providing college
			 scholarships for students who meet established criteria;
						(ii)proven approaches
			 for increasing student and family college awareness; and
						(iii)assistance for
			 such students in applying for higher education financial aid; and
						(D)such other services
			 identified by the grantee as necessary to increase secondary school graduation
			 and college attendance and completion rates.
					(e)Use of
			 fundsOf the funds made available under this Act, not more than 8
			 percent of such funds, or $4,000,000, whichever is less, shall be used by the
			 grantee to pay for administration of the grant, with the remainder of funds to
			 be used for the purposes described in
			 subsections (c)(1) and
			 (2).
			(f)Grantee
			 contribution and matching requirement
				(1)In
			 generalThe grantee shall provide to each subcontractor an
			 average of $200 for each pupil served by the subcontractor in the Project GRAD
			 program, adjusted to take into consideration—
					(A)the resources
			 available in the area where the subcontractor will implement the Project GRAD
			 program; and
					(B)the need for
			 Project GRAD programs in such area to improve student outcomes.
					(2)Matching
			 requirementEach subcontractor shall provide funds for the
			 Project GRAD program in an amount that is equal to the amount received by the
			 subcontractor from the grantee. Such matching funds may be provided in cash or
			 in kind, fairly evaluated.
				(3)Waiver
			 authorityThe grantee may waive, in whole or in part, the
			 requirement of
			 subsection (f)(2) for a subcontractor, if
			 the subcontractor—
					(A)demonstrates that
			 it would not otherwise be able to participate in the program; and
					(B)enters into an
			 agreement with the grantee with respect to the amount to which the waiver will
			 apply.
					(4)Decrease in
			 grantee shareBased on the funds or resources available to a
			 subcontractor, the grantee may elect to provide the subcontractor with an
			 amount that is less than the amount determined under
			 paragraph (1).
				(g)Evaluation
				(1)Evaluation by
			 the secretaryThe Secretary shall select an independent entity to
			 evaluate, every 3 years, the performance of students who participate in a
			 Project GRAD program under this Act. The evaluation shall—
					(A)be conducted using
			 the strongest possible research design for determining the effectiveness of the
			 Project GRAD programs funded under this Act; and
					(B)compare reading
			 and mathematics achievement and, where applicable, the secondary school
			 graduation, college attendance, and college completion rates of students who
			 participate in a Project GRAD program funded under this Act with those
			 indicators for students of similar backgrounds who do not participate in such
			 programs.
					(2)Evaluation by
			 grantee and subcontractors
					(A)In
			 generalThe grantee shall require each subcontractor to prepare
			 an in-depth report of the results and the use of funds of each Project GRAD
			 program funded under this Act that includes—
						(i)data
			 on the reading and mathematics achievement of students involved in the Project
			 GRAD program;
						(ii)statistics on
			 secondary school graduation, college attendance, and college completion rates;
			 and
						(iii)such financial
			 reporting as required by the Secretary to review the effectiveness and
			 efficiency of the program.
						(B)Form of
			 reportThe report shall be in a form and include such content as
			 shall be determined by the grantee, in consultation with the Secretary or the
			 entity selected by the Secretary to evaluate the Project GRAD programs in
			 accordance with
			 paragraph (1).
					(3)Availability of
			 evaluationsCopies of any evaluation or report prepared under
			 this subsection shall be made available to—
					(A)the
			 Secretary;
					(B)the chairperson
			 and ranking member of the Committee on Health, Education, Labor, and Pensions
			 of the Senate; and
					(C)the chairperson
			 and ranking member of the Committee on Education and the Workforce of the House
			 of Representatives.
					4.DefinitionsIn this Act:
			(1)Elementary
			 school; secondary schoolThe terms elementary school
			 and secondary school have the meanings given such terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Low-income
			 studentThe term low-income student means a student
			 who is determined by a local educational agency to be from a low-income family
			 using the measures described in section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $27,000,000 for fiscal year
			 2008, and such sums as are necessary for each of the 5 succeeding fiscal
			 years.
		
